DETAILED ACTION
Status
This Office Action is responsive to claim amendments filed for No. 17/301,517 on January 26, 2022. Please note: Claim 1 has been amended. Claims 1-5 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20160225833 A1), in view of Kim et al. (US 20150129856 A1), hereinafter Kim-2.

Regarding Claim 1, Kim teaches:
A display device (See paragraph [0047]: an organic light emitting diode display) comprising:
a display unit (See FIG. 16) where a plurality of first pixels (See FIG. 16: the Examiner is interpreting PX1 and PX2’ as corresponding to a plurality of first pixels) each including subpixels of three colors (See FIG. 16: each of PX1 and PX2’ include subpixels of three colors corresponding to OL1-OL3; See paragraph [0056] and [0065]) and a plurality of second pixels (See FIG. 16: the Examiner is interpreting PX2 and PX1’ as corresponding to a plurality of second pixels) each including subpixels of three colors arranged differently from the subpixels in one of the first pixels (See FIG. 16: PX2 and PX1’ include subpixels of three colors corresponding to OL1-OL3 arranged differently from the subpixels in one of the first pixels PX1 and PX2’)  are alternately arrayed in a row direction and a column direction (See FIG. 16: PX1 and PX2’, corresponding to the plurality of first pixels, and PX2 and PX1’, corresponding to the plurality of second pixels, are alternately arrayed in a row direction and a column direction), the subpixels of the three colors including a subpixel of a first color, a subpixel of a second color and a subpixel of a third color (See paragraph [0056] and [0065]; The Examiner is interpreting the subpixel corresponding to OL3 as being a subpixel of a first color, OL1 as being a subpixel of a second color and OL2 as being a subpixel of a third color);
a thin film transistor (TFT) circuit disposed below each of the subpixels to control the subpixels (See paragraph [0058] and FIG. 3: the circuit layer FC includes a thin film transistor (TFT) circuit disposed below each of the subpixels to control the subpixels); and
at least one connection part that connects the TFT circuit and one of the subpixels (See paragraph [0048], lines 1-5), 
wherein the subpixel of the second color and the subpixel of the third color in one of the first pixels are arrayed in parallel with the subpixel of the second color and the subpixel of the third color in one of the second pixels (See FIG. 16: the subpixel of the second color OL1 and the subpixel of the third color OL2 in one of the first pixels PX1 are arrayed in parallel with the subpixel of the second color OL1 and the subpixel of the third color OL2 in one of the second pixels PX1’), 
a first arrangement in the column direction of the subpixel of the second color and the subpixel of the third color in one of the first pixels and a second arrangement of the subpixel of the second color and the subpixel of the third color in one of the second pixels are identical (See FIG. 16: a first arrangement in the column direction of the subpixel of the second color OL1 and the subpixel of the third color OL2 in one of the first pixels PX1 and a second arrangement of the subpixel of the second color OL1 and the subpixel of the third color OL2 in one of the second pixels PX1’ are identical), 
the subpixels of the second color in one of the first pixels and in one of the second pixels that are adjacent to each other in the row direction are aligned in the row direction (See FIG. 16: the subpixels of the second color OL1 in one of the first pixels PX1 and in one of the second pixels PX1’ that are adjacent to each other in the row direction are aligned in the row direction), 
the subpixels of the third color in one of the first pixels and in one of the second pixels that are adjacent to each other in the row direction are aligned in the row direction (See FIG. 16: the subpixels of the third color OL2 in one of the first pixels PX1 and in one of the second pixels PX1’ that are adjacent to each other in the row direction are aligned in the row direction), 
the subpixel of the first color in one of the first pixels has a biased arrangement and is positioned toward a side of the subpixel of the second color in an array direction of the subpixel of the second color and the subpixel of the third color (See FIG. 16: the subpixel of the first color OL3 in one of the first pixels PX1 has a biased arrangement and is positioned toward a side of the subpixel of the second color OL1 in an array direction of the subpixel of the second color OL1 and the subpixel of the third color OL2), 
the subpixel of the first color in one of the second pixels has a biased arrangement and is positioned toward a side of the subpixel of the third color in the array direction of the subpixel of the second color and the subpixel of the third color (See FIG. 16: the subpixel of the first color OL3 in one of the second pixels PX1’ has a biased arrangement and is positioned toward a side of the subpixel of the third color OL2 in the array direction of the subpixel of the second color OL1 and the subpixel of the third color OL2).
	Kim does not explicitly teach:
the at least one connection part is disposed at an identical position independent of an arrangement of the subpixels in one of the first pixels and the subpixels in one of the second pixels.
However, in the same field of endeavor, display devices (Kim-2, paragraph [0003]), Kim-2 teaches:
	a display unit (FIG. 2: 100; See also FIG. 3) where a plurality of first pixels each including subpixels of three colors (See annotated FIG. 3 below: a plurality of first pixels each including subpixels of three colors) and a plurality of second pixels each including subpixels of three colors arranged differently from the subpixels in one of the first pixels (See annotated FIG. 3 below: a plurality of second pixels each including subpixels of three colors arranged differently from the subpixels in one of the first pixels) are alternately arrayed in a row direction and a column direction (See annotated FIG. 3 below: the first and second pixels are alternately arrayed in a row direction and a column direction), the subpixels of the three colors including a subpixel of a (B in 110a), a subpixel of a second color (R in 110b) and a subpixel of a third color (G in 110c) (See FIG. 3);
	a thin film transistor (TFT) circuit (112) (See FIG. 6 and paragraph [0045]) disposed below each of the subpixels to control the subpixels (See FIG. 6: 112 disposed below each of the subpixels; See paragraph [0045]); and
	at least one connection part (FIG. 3: 131, 132 and 133) that connects the TFT circuit and one of the subpixels (See paragraph [0068], lines 9-14), and 
	the at least one connection part is disposed at an identical position independent of an arrangement of the subpixels in one of the first pixels and the subpixels in one of the second pixels (See annotated FIG. 3 below: 131, 132 and 133 are disposed at an identical position independent of an arrangement of the subpixels in one of the first pixels and the subpixels in one of the second pixels).

    PNG
    media_image1.png
    597
    634
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display device (as taught by Kim) so the at least one connection part is disposed at an identical position independent of an arrangement of the subpixels in one of the first pixels and the subpixels in one of the second pixels (as taught by Kim-2). This would be achieved by adopting 131-133 from FIG. 3 of Kim-2 as the at least one connection part being located at an identical position within each of the first and second pixels in FIG. 16 of Kim to connect the subpixels to the TFT circuit. Doing so would enable a fine metal mask to be easily manufactured by placing the at least one connection part adjacent to a boundary of the pixels, and contribute to an increased width of an emission area (See Kim-2, paragraphs [0023] and [0027]).

Claim 2, Kim in view of Kim-2 teaches all of the elements of the claimed invention, as stated above. Furthermore, Kim in view of Kim-2 teaches:
The display device according to claim 1, wherein 
the subpixel includes an anode electrode (See Kim, paragraph [0057] and FIG. 3: E1, E2 and E3 correspond to an anode electrode of respective subpixels; See Kim-2, FIG. 6: 113 includes an anode), and
the at least one connection part is a portion that connects an output of the TFT circuit and the anode electrode (See paragraph [0068], lines 9-14; See paragraph [0105]).
	In addition, the same motivation is used as the rejection for claim 1.

Regarding Claim 3, Kim in view of Kim-2 teaches all of the elements of the claimed invention, as stated above. Furthermore, Kim in view of Kim-2 teaches:
	The display device according to claim 1, wherein 
	the TFT circuit includes an identical circuit arrangement pattern for the subpixels of the first to third colors (See Kim-2, FIG. 6 and paragraph [0049]: 112 includes an identical circuit arrangement pattern for the subpixels of the first to third colors. Specifically, 112 is included in each subpixel, and therefore has the same arrangement pattern of the gate, source and drain, as shown in FIG. 6 for the subpixels of the first to third colors).
In addition, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display device (as taught by Kim) to include the additional features taught by Kim-2.  Adopting the identical circuit arrangement pattern of the TFT circuit for the subpixels of the first to third colors would simplify manufacturing for the display device by employing the same TFT structure for each subpixel  (See Kim-2, FIG. 6, showing how the TFT 112 is the same for each subpixel, making manufacturing simple by not requiring separate manufacturing steps for each TFT).

Regarding Claim 4, Kim in view of Kim-2 teaches all of the elements of the claimed invention, as stated above. Furthermore, Kim in view of Kim-2 teaches:
	The display device according to claim 1, wherein 
(131) of the at least one connection part for the subpixel of the first color (B in 110a) in the one of the first pixels and a second connection part (132) of the at least one connection part (132) for the subpixel of the second color (R in 110b) in the one of the second pixels are consistent in the display unit independent of the biased arrangements of the subpixels (See annotated Kim-2, FIG. 3 below, illustrating the claimed distance in one of the first pixels and one of the second pixels that are adjacent to each other in the row direction. Furthermore, this distance is consistent in the display unit independent of the biased arrangements of the subpixels. In addition, since Kim was modified according to Kim-2 to include the at least one connection part arranged in the manner taught by Kim-2, the claimed distance would also be consistent in the display unit independent of the biased arrangements of the subpixels by being placed within each pixel in the same location, regardless of the arrangement of the subpixels).
	In addition, the same motivation is used as the rejection for claim 1.

    PNG
    media_image2.png
    597
    634
    media_image2.png
    Greyscale


Regarding Claim 5, Kim in view of Kim-2 teaches all of the elements of the claimed invention, as stated above. Furthermore, Kim teaches:
The display device according to claim 1, wherein 
a first square not crossing the subpixels encloses a region including the subpixels of three colors included in one of the first pixels and excluding other subpixels, a second square not crossing the subpixels encloses a region including the subpixels of three colors included in one of the second pixels and excluding other subpixels (See FIG. 16: a first square (see the dashed square in the figure) not crossing the subpixels encloses a region including the subpixels of three colors OL1-OL3 included in one of the first pixels (PX1 in the upper left corner) and excluding other subpixels, a second square (see the dashed square in the figure) not crossing the subpixels encloses a region including the subpixels of three colors OL1-OL3 included in one of the second pixels (PX2 in the lower right corner) and excluding other subpixels), and
the first square and the second square are arranged without overlapping each other (See FIG. 16: the first square (the dashed square corresponding to PX1 in the upper left corner) and the second square (the dashed square corresponding to PX2 in the lower right corner) are arranged without overlapping each other).

Response to Arguments
Applicant's arguments filed 01/26/2022 have been fully considered but they are moot on the grounds of new rejections and not persuasive in part.
	Applicant argues (Remarks, pages 6-9) that Kim et al. (US 20150129856 A1), hereinafter Kim-2, does not teach the amended limitations of the independent claim. These arguments are respectfully moot on the grounds of new rejections. Specifically, Kim (US 20160225833 A1) has been introduced as the primary reference to teach the amended limitations, with Kim-2 being relied upon to render obvious the limitation not explicitly teach by Kim. 
	Applicant argues the following (Remarks, page 9): “Fig. 6 of Kim is indicated as being the X-X cross- section of Fig. 5. Fig. 6 merely shows a connection part provided between the first color separated into two and a diagrammatic representation of the cross-section of the TFT. Kim does not disclose or suggest that a TFT circuit includes an identical circuit arrangement pattern for the subpixels of the first to third colors”. The Examiner disagrees and maintains that Kim-2 teaches the argued limitations based on the broadest reasonable interpretation of the claim language. Specifically, as discussed in the above rejections, Kim-2 teaches the TFT circuit includes an identical circuit arrangement pattern for the subpixels of the first to third colors (See Kim-2, FIG. 6 and paragraph [0049]: 112 includes an identical circuit arrangement pattern for the subpixels of the first to third colors. Specifically, 112 is included in each subpixel, and therefore has the same arrangement pattern of the gate, source and drain, as shown in FIG. 6 for the subpixels of the first to third colors). In summary, because 112 is included is the TFT circuit for each subpixel, it necessarily follows, that the circuit arrangement for 112 will be identical for each color. Therefore, the Examiner maintains that Kim-2 teaches the argued limitation.
	Applicant argues the following (Remarks, page 9): “Thus, claims 2-5 are patentably distinguished over the reference relied upon by virtue of their dependency from amended independent claim 1 and also by virtue of their 
	Applicant presents arguments (Remarks, pages 10-12) regarding the other cited references that have not been relied upon in the above rejections. These arguments are considered moot because they do not apply to any of the references being currently relied upon in the above rejections.
	For the above reasons, Applicant’s arguments are not convincing to overcome the current rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332. The examiner can normally be reached Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BENJAMIN X CASAREZ/Examiner, Art Unit 2692